EXHIBIT 99.3 ALMONDS KISSES LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED FEBRUARY 28, 2013 (UNAUDITED) ALMONDS KISSES LIMITED INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Pages Condensed Consolidated Balance Sheets at February 28, 2013 (Unaudited) and August 31, 2012 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended February 28, 2013 and February 29, 2012 (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended February 28, 2013 and February 29, 2012 (Unaudited) 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity for Six Months Ended February 28, 2013 and February 29, 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for Six Months Ended February 28, 2013 and February 29, 2012 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 - 20 ALMONDS KISSES LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) February 28, August 31, (Unaudited) Assets Current assets Cash $ $ Account receivable - Bank fixed deposit - Prepaid expenses Advance to stockholders Total current assets Non-current assets Utility and other deposits Property and equipment, net Intangible assets Equity-method investment Total non-current assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Bank overdrafts and loans - current portion $ $ Assets held under capital lease Accrued liabilities Income tax payable - Temporary receipts - Total current liabilities Non-current liabilities Bank loans - net of current portion Assets held under capital lease, net of current portion Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity Common stock, Common stock, 50,000 shares authorized with US$1.00 par value; 50,000 and 50,000 shares issued, 50,000 and 50,000 shares outstanding as of February 28, 2013 and August 31, 2012, respectively Subscription receivable ) ) Accumulated deficit ) ) Accumulated other comprehensive (loss)/income ) 31 Total Almonds Kisses stockholders' equity ) ) Non-controlling interest ) ) Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. (Unaudited) 1 ALMONDS KISSES LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (IN US DOLLARS) For the Three Months Ended For the Six Months Ended February, February, Revenue $ Less: Operating expenses: Direct cost of revenue ) General and administrative expenses ) Total operating expenses ) Operating income/(loss) ) ) Other expense: Interest expenses ) Profit/(loss) before income taxes ) ) Less: Income tax expense ) - ) - Net profit/(loss) before allocation of non-controlling interest $ $ ) $ $ ) Net loss attributable to non-controlling interest Net income/(loss) attributable to common stockholders $ $ ) $ $ ) Earnings/(Loss) per share - Basic and diluted $ $ ) $ $ ) Weighted average common shares outstanding - Basic and diluted See notes to condensed consolidated financial statements. (Unaudited) 2 ALMONDS KISSES LIMITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) ( IN US DOLLARS) For the Three Months Ended February, For the Six Months Ended February, Net income/(loss) $ $ ) $ $ ) Other comprehensive expense Foreign currency translation adjustment ) - ) - Comprehensive income/(loss) ) ) Add: Comprehensive loss attributable to non-controlling interests Comprehensive income/(loss) attributable to Almonds Kisses $ $ ) $ $ ) See notes to condensed consolidated financial statements. (Unaudited) 3 ALMONDS KISSES LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) (IN US DOLLARS) Common Stock, with US$1.00 Par Value Accumulated Other Number of Subscription Comprehensive Accumulated Non-controlling Total Shares Amount receivable (loss)/income Losses Interest Equity Balance as of August 31, 2012 $ $ ) $ 31 $ ) $ ) $ ) Net profit - ) Foreign translation loss - - - ) - - ) Balance as of February 28, 2013 50,000　 $ $ ) $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. (Unaudited) 4 ALMONDS KISSES LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN US DOLLARS) For the Six Months Ended February, Cash flows from operating activities: Net income/(loss) $ $ ) Add: Net loss attributable to non-controlling interest ) ) ) Adjustments to reconcile net income/(loss) to net cash provided by operating activities: Depreciation of property and equipment Amortization of intangible assets Net loss in equity-method investment Changes in assets and liabilities: Account receivable ) - Utility and other deposits Prepaid expenses ) - Accrued liabilities Temporary receipts - Income tax payable - Net cash provided by/(used in) operating activities ) Cash flows from investing activities: Cash paid for property and equipment ) ) Advance from stockholders - Net cash (used in)/provided by investing activities ) Cash flows from financing activities: Bank fixed deposit ) - Borrowing from the Company by shareholder (2,990,814 ) - Repayment to the Company by shareholder 1,342,554 - Proceeds from bank loans - Repayment of bank loans ) - Proceeds from capital lease Repayment of capital lease ) ) Net cash (used in)/ provided by financing activities ) Net (decrease)/increase in cash ) Effect on change of exchange rates on cash 5 (2
